Citation Nr: 0424768	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation for schizophrenia in excess 
of 50 percent prior to March 13, 2002.

2.  Entitlement to an evaluation for schizophrenia in excess 
of 70 percent beginning on March 13, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active duty from November 1989 to November 
1991.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.

The record in this case reflects that in an August 1992 
rating action, service connection was established for 
schizophrenia, which was evaluated as 30 percent disabling, 
effective from November 1991.  The veteran submitted a notice 
of disagreement with that evaluation in July 1993, and a 
statement of the case was issued in September 1993.  Later 
that month, the veteran perfected an appeal with respect to 
this matter upon the receipt at the RO of a statement from 
him which is construed as a substantive appeal.  A hearing at 
which the veteran and his mother testified was conducted at 
the RO in December 1993, and later that month, the disability 
evaluation assigned for the veteran's schizophrenia was 
increased to 50 percent, effective from November 1991.  A 
supplemental statement of the case was issued in March 1994, 
and in July 1994, the veteran was informed that his appeal 
would be forwarded to the Board in Washington, DC.  For 
reasons not made clear in the record, transfer of the 
veteran's appeal to the Board was not accomplished.

Subsequently, the record shows that the veteran's 50 percent 
disability evaluation was confirmed in a series of rating 
actions entered by the RO.  This occurred most recently in 
April 2001, after which the veteran accomplished the 
procedural steps necessary to perfect an appeal with respect 
to that April 2001 decision.  The case was then forwarded to 
the Board where it was received in August 2001.  The Board 
then referred the case to the service organization 
representing the veteran for final appellate argument.  In 
September 2001, an "Appellant's Brief" was received from 
this organization, and the case was forwarded to the 
undersigned for review.

As described above, it would appear that this case was 
forwarded to the Board on the basis of an appeal of an April 
2001 rating action.  Since, however, the veteran's appeal of 
the original 1992 rating action has remained pending, it is 
that matter which the Board must consider, and any decision 
the Board enters in that regard will subsume the veteran's 
subsequent appeal.

In October 2001, the case came before the Board, when it was 
remanded for further development and due process 
consideration.

In July 2002, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.  The 
Board again ordered additional development in September 2002 
and then again remanded the case to the RO in September 2003.

In December 2003, the RO issued a rating decision that 
increased the disability rating for the veteran's service-
connected schizophrenia to 70 percent, effective March 13, 
2002, the date of a VA mental status examination.  The RO 
also granted the veteran a total rating for compensation 
purposes based on individual unemployability resulting from 
the service-connected schizophrenia effective from March 13, 
2002.


REMAND

The veteran, in a statement received in August 2004, 
requested that he be scheduled for another videoconference 
hearing before a Member of the Board.  In view of the 
administrative error resulting in a significant delay in 
initially forwarding this case to the Board, and the fact 
that the veteran is currently in receipt of a total rating 
for compensation, the Board will grant his request for 
another videoconference hearing.  Since videoconference 
hearings are scheduled by the RO, a remand is necessary for 
that purpose.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The RO should schedule the veteran 
for a videoconference hearing in 
accordance with applicable 
procedures.  As appropriate, the 
veteran should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

